
	

113 HR 1242 IH: To prohibit the use of drones to kill citizens of the United States within the United States.
U.S. House of Representatives
2013-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1242
		IN THE HOUSE OF REPRESENTATIVES
		
			March 18, 2013
			Mr. Ribble introduced
			 the following bill; which was referred to the Select Committee on Intelligence (Permanent
			 Select), and in addition to the Committees on the
			 Judiciary and
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit the use of drones to kill citizens of the
		  United States within the United States.
	
	
		1.Drones
			(a)DefinitionsIn this section—
				(1)the term
			 drone means an unmanned aircraft (as defined in section 331 of the
			 FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note));
				(2)the term
			 serious bodily injury has the meaning given that term in section
			 1365 of title 18, United States Code; and
				(3)the term
			 United States as used in a territorial sense, has the meaning
			 given that term in section 5 of title 18, United States Code.
				(b)ProhibitionThe
			 Federal Government may not use a drone to kill a citizen of the United States
			 who is located in the United States. The prohibition under this subsection
			 shall not apply to an individual who poses an imminent threat of death or
			 serious bodily injury to another individual. Nothing in this section shall be
			 construed to suggest that the Constitution would otherwise allow the killing of
			 a citizen of the United States in the United States without due process of
			 law.
			
